Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Response to Amendment
The amendment filed 8/25/2022 has been entered. Claims 1-20 remain pending in the application.
Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive. 
Regarding the rejections under 35 U.S.C. § 112, The argument is moot as it is not based on the claims as examined in the office action mailed 5/25/2022 but rather on the amended claims submitted 8/25/2022. The applicant’s cited limitations to argue against the rejection, such as “a simulated area in the simulated version of the roadway environment in the real-world that optimizes for efficiency]” are part of amendments added to the claim after mailing of the office action, and therefore not present for the previous examination and rejection. Furthermore, the amended claims fail to overcome the 112 rejection, as they do not rectify the lack of clarity regarding the  “area of the roadway”.  As stated in the previous office action, when read this area of roadway may be interpreted as, for example, a point within a route, lane within a roadway, point within the platoon, among other interpretations.  The claims have been amended to specify this area is a real-world area of the roadway corresponding to a simulated area of the roadway, but this fact was never in doubt.  The actual area of the roadway, simulated or not, is unclear and as such renders the claim indefinite.  Therefore, the rejection under 35 U.S.C. § 112 is continued in this office action.
Regarding the rejection of Claim 1 under 35 U.S.C. § 103, applicant alleges the Stenneth reference fails to teach “identifying areas in a simulation that optimize for efficiency” as the reference does not specifically cite a simulation.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The simulation of vehicles and potential vehicle actions in a roadway environment is taught by the Appelt reference as seen in paragraph 45 “Starting from an initial state, final states of motions of the transportation vehicle corresponding to the movement candidates are determined 11 in a discretized state space. On the basis of the final states, a motion for the transportation vehicle is finally selected 12.”  It is noted that the applicant does not dispute the teaching of fuel economy optimization in a roadway environment by Stenneth nor roadway simulation by Appelt. The rejection is based on the obvious combination of these references, which are within the same field of vehicle control, and as such the examiner respectfully maintains that the limitation both as rejected in the previous office action and as amended are read on by the prior art.  
In addition, as there is no physical display of a simulated roadway environment, the “simulated roadway environment” can be understood to be any calculation which predicts the actions and effects of vehicles in a roadway, an action which the Stenneth reference is capable of performing as seen in paragraph 0035: “The server may then calculate a platoon plan for the vehicles including a joining location for each vehicle (which may be the same point or they may be different points along the route), a join time, a leader identification, follower identification(s), destination, route, and any necessary stops.”  This “platoon plan” it itself a simulation of the platoon, its upcoming travel and the upcoming conditions and as such decisions made based on this plan can be considered the result of a “simulation”, especially in combination with the Appelt reference which explicitly teaches roadway simulation.
Regarding the rejections of Claim 5 and 13 under 35 U.S.C. § 103, the same arguments are presented as for Claim 1.  As such, see the response to arguments regarding Claim 1 above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “identify in the simulation a simulated area in the simulated version of the roadway environment in the real-world that optimizes for efficiency, wherein the simulated area corresponds to an area included in the roadway environment in the real- world” is indefinite as it is not clear what is meant by an “area of the roadway” that is described as optimized for efficiency.   When read, this area of roadway may be interpreted as, for example, a point within a route, lane within a roadway, point within the platoon, among other interpretations.
Claims 2-4, 5-12, and 14-20 are rejected for depending from a rejected independent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-11, 13, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth (US 20170293296) in view of Appelt (US 20180253102 ) and Janzen (US 20180096595), herein after referred to as Stenneth, Appelt, and Janzen respectively.
Regarding Claim 1, Stenneth teaches a system comprising:
A computer program product comprising a non-transitory memory of a computer system storing computer-executable code that, when executed by a processor, causes the processor to: ([0052] “These computer program instructions may also be stored in a non-transitory computer-readable storage memory that may direct a computer or other programmable apparatus to function in a particular manner”)
receive a request to execute a vehicle platooning maneuver from a vehicle operating in a roadway environment in a real-world; ([0045] “In the illustrated embodiment of FIG. 5, the user device of truck 42 may send a request to the platoon matching exchange, operating for example on server 12. If platoon 40 was below the maximum platoon size, a join request may be granted and the platoon matching exchange may direct the truck 42 to join the platoon 40.”
identify … an area in … the roadway environment in the real-world that optimizes for efficiency; ([0035] “The server may then calculate a platoon plan for the vehicles including a joining location for each vehicle (which may be the same point or they may be different points along the route), a join time, a leader identification, follower identification(s), destination, route, and any necessary stops. [0040] “The platoon matching exchange may establish the most efficient route and one or more platoons for a vehicle to join along their route to maximize the vehicle travel within a platoon.”
determine that the area in the roadway environment in the real-world where the vehicle platooning maneuver is executed based on the simulation identifying the simulated  area that optimizes for the efficiency; ([0004] “the present invention for grouping a plurality of vehicles together into a platoon and using navigation and other available data to optimize the efficiencies of operating the vehicles together as a platoon.” [0035] “The server may then calculate a platoon plan for the vehicles including a joining location for each vehicle (which may be the same point or they may be different points along the route), a join time, a leader identification, follower identification(s), destination, route, and any necessary stops. [0040] “The platoon matching exchange may establish the most efficient route and one or more platoons for a vehicle to join along their route to maximize the vehicle travel within a platoon.”)
and instruct the vehicle to execute the vehicle platooning maneuver at the area. ([0040] “The vehicle may be instructed to await the northbound platoon or travel at an increased speed to meet up with the northbound platoon if the northbound platoon is not ideally timed.”)
Stenneth does not explicitly teach:
execute a simulation that is seeded with hierarchical artificial intelligence (Al) data wherein the simulation includes a simulated version of the roadway environment in the real-world;
in the simulation… simulated version of the roadway environment
In the same field of endeavor, Appelt teaches:
execute a simulation [of a roadway environment] wherein the simulation includes a simulated version of the roadway environment in the real-world ([0032] “a simulation unit for determining final states of motions of the transportation vehicle in accordance with the motion candidates in a discretized state space starting from an initial state; [0045] “Starting from an initial state, final states of motions of the transportation vehicle corresponding to the movement candidates are determined 11 in a discretized state space. On the basis of the final states, a motion for the transportation vehicle is finally selected 12.”)
in the simulation … simulated version of the roadway environment ([0032] “a simulation unit for determining final states of motions of the transportation vehicle in accordance with the motion candidates in a discretized state space starting from an initial state; [0045] “Starting from an initial state, final states of motions of the transportation vehicle corresponding to the movement candidates are determined 11 in a discretized state space. On the basis of the final states, a motion for the transportation vehicle is finally selected 12.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle navigation and control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Stenneth to perform a simulation of vehicle’s upcoming maneuvers as taught by Appelt to select which motions a vehicle should make on the road [0033]. Motivation to combine Stenneth with Appelt to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle control and navigation and knowledge well known in the art, as well as from Stenneth [0056].
In the same field of endeavor, Janzen teaches:
execute a simulation that is seeded with hierarchical artificial intelligence (Al) data; ([0063] “In some embodiments, information such as current traffic loads as measured sparsely or densely on the road network can be additionally used to enhance estimates. In the latter case, kernel-driven techniques, linear estimators such as Support Vector Machines (SVMs), neural networks and/or simulations of vehicle activity can be applied to construct estimates of traffic conditions” [0123] “In many embodiments, data fusion produces high fidelity data for prediction and traffic optimization. In these cases, a hierarchy of data quality can be used, preferring data of higher quality or trustworthiness when possible.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the traffic data and control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Stenneth to incorporate a hierarchically-seeded AI into a model of the roadway environment as part of its platoon formation and adjustment system as taught by Janzen to generate an accurate estimate of roadway and traffic conditions [0063].  Motivation to combine Stenneth with Janzen to a person having ordinary skill in the art comes from the prior art being analogous in the field of roadway traffic control and knowledge well known in the art, as well as from Stenneth [0056].
Regarding Claim 2, modified Stenneth teaches the limitations of Claim 1, but Stenneth does not explicitly teach:
wherein the hierarchical Al data describes one or more of the following: real-life traffic information; real-time traffic information; or predicted future traffic information.
In the same field of endeavor, Janzen teaches:
wherein the hierarchical Al data describes one or more of the following: real-life traffic information; real-time traffic information; or predicted future traffic information. ([0063] “In the latter case, kernel-driven techniques, linear estimators such as Support Vector Machines (SVMs), neural networks and/or simulations of vehicle activity can be applied to construct estimates of traffic conditions.” [0123] “In many embodiments, data fusion produces high fidelity data for prediction and traffic optimization. In these cases, a hierarchy of data quality can be used, preferring data of higher quality or trustworthiness when possible“; see rejection of claim 1)
	Stenneth and Janzen are considered analogous as they both represent inventions in the traffic data and control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Stenneth to incorporate real-life traffic information into a hierarchically-seeded AI into a system of the roadway environment as part of its formation and adjustment model as taught by Janzen to generate an accurate estimate of roadway and traffic conditions [0063].  Motivation to combine Stenneth with Janzen to a person having ordinary skill in the art comes from the prior art being analogous in the field of roadway traffic control and knowledge well known in the art, as well as from Stenneth [0056].
Regarding Claim 3, modified Stenneth teaches the limitations of Claim 1, and Stenneth further teaches:
determine whether to reconfigure a vehicle platoon after the vehicle platooning maneuver is executed so that one or more goals are satisfied. ([0036] “A leader may also be appointed when a vehicle joins a train, and based on an analysis of the efficiency and/or aerodynamic profile of the vehicle, the vehicle providing the greatest efficiency to the platoon may be assigned to be the leader. The remainder of the platoon may be re-ordered”)
Regarding Claim 4, modified Stenneth teaches the limitations of Claim 1, and Stenneth further teaches:
wherein the efficiency is evaluated based on one or more of a desired speed, a travel time, a travel distance, or a fuel consumption ([0046] “The platoon matching exchange may optionally consider fuel economy savings in determining a platoon. … In the consideration of fuel economy, the platoon matching exchange may consider the frontal area and drag coefficient of vehicles in order to determine if their joining a platoon will benefit the fuel economy of the platoon.”)
Regarding Claim 5, Stenneth teaches a system comprising:
receiving a request to execute a vehicle platooning maneuver from a vehicle operating in a roadway environment in a real-world; ([0045] “In the illustrated embodiment of FIG. 5, the user device of truck 42 may send a request to the platoon matching exchange, operating for example on server 12. If platoon 40 was below the maximum platoon size, a join request may be granted and the platoon matching exchange may direct the truck 42 to join the platoon 40.”
identifying … an area in … the roadway environment in the real-world that optimizes for efficiency; ([0035] “The server may then calculate a platoon plan for the vehicles including a joining location for each vehicle (which may be the same point or they may be different points along the route), a join time, a leader identification, follower identification(s), destination, route, and any necessary stops. [0040] “The platoon matching exchange may establish the most efficient route and one or more platoons for a vehicle to join along their route to maximize the vehicle travel within a platoon.”
determining that the area in the roadway environment in the real-world where the vehicle platooning maneuver is executed based on the simulation identifying the simulated  area that optimizes for the efficiency; ([0004] “the present invention for grouping a plurality of vehicles together into a platoon and using navigation and other available data to optimize the efficiencies of operating the vehicles together as a platoon.” [0035] “The server may then calculate a platoon plan for the vehicles including a joining location for each vehicle (which may be the same point or they may be different points along the route), a join time, a leader identification, follower identification(s), destination, route, and any necessary stops. [0040] “The platoon matching exchange may establish the most efficient route and one or more platoons for a vehicle to join along their route to maximize the vehicle travel within a platoon.”)
and instructing the vehicle to execute the vehicle platooning maneuver at the area. ([0040] “The vehicle may be instructed to await the northbound platoon or travel at an increased speed to meet up with the northbound platoon if the northbound platoon is not ideally timed.”)
Stenneth does not explicitly teach:
executing a simulation that is seeded with hierarchical artificial intelligence (Al) data wherein the simulation includes a simulated version of the roadway environment in the real-world;
in the simulation… simulated version of the roadway environment
In the same field of endeavor, Appelt teaches:
executing a simulation [of a roadway environment] wherein the simulation includes a simulated version of the roadway environment in the real-world ([0032] “a simulation unit for determining final states of motions of the transportation vehicle in accordance with the motion candidates in a discretized state space starting from an initial state; [0045] “Starting from an initial state, final states of motions of the transportation vehicle corresponding to the movement candidates are determined 11 in a discretized state space. On the basis of the final states, a motion for the transportation vehicle is finally selected 12.”)
in the simulation … simulated version of the roadway environment ([0032] “a simulation unit for determining final states of motions of the transportation vehicle in accordance with the motion candidates in a discretized state space starting from an initial state; [0045] “Starting from an initial state, final states of motions of the transportation vehicle corresponding to the movement candidates are determined 11 in a discretized state space. On the basis of the final states, a motion for the transportation vehicle is finally selected 12.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle navigation and control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Stenneth to perform a simulation of vehicle’s upcoming maneuvers as taught by Appelt to select which motions a vehicle should make on the road [0033]. Motivation to combine Stenneth with Appelt to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle control and navigation and knowledge well known in the art, as well as from Stenneth [0056].
In the same field of endeavor, Janzen teaches:
executing a simulation that is seeded with hierarchical artificial intelligence (Al) data; ([0063] “In some embodiments, information such as current traffic loads as measured sparsely or densely on the road network can be additionally used to enhance estimates. In the latter case, kernel-driven techniques, linear estimators such as Support Vector Machines (SVMs), neural networks and/or simulations of vehicle activity can be applied to construct estimates of traffic conditions” [0123] “In many embodiments, data fusion produces high fidelity data for prediction and traffic optimization. In these cases, a hierarchy of data quality can be used, preferring data of higher quality or trustworthiness when possible.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the traffic data and control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Stenneth to incorporate a hierarchically-seeded AI into a model of the roadway environment as part of its platoon formation and adjustment system as taught by Janzen to generate an accurate estimate of roadway and traffic conditions [0063].  Motivation to combine Stenneth with Janzen to a person having ordinary skill in the art comes from the prior art being analogous in the field of roadway traffic control and knowledge well known in the art, as well as from Stenneth [0056].
Regarding Claim 6, modified Stenneth teaches the limitations of Claim 5, and Stenneth further teaches:
wherein the vehicle is an autonomous vehicle. ([0021] “Example embodiments described herein may use computers and computer program products to facilitate the grouping of vehicles into platoons, and in the case of fully autonomous, driverless vehicles, may also control the vehicles to join them to platoons.”)
Regarding Claim 8, modified Stenneth teaches the limitations of Claim 5, but Stenneth does not explicitly teach:
wherein the hierarchical Al data describes one or more of the following: real-life traffic information; real-time traffic information; or predicted future traffic information.
In the same field of endeavor, Janzen teaches:
wherein the hierarchical Al data describes one or more of the following: real-life traffic information; real-time traffic information; or predicted future traffic information. ([0063] “In the latter case, kernel-driven techniques, linear estimators such as Support Vector Machines (SVMs), neural networks and/or simulations of vehicle activity can be applied to construct estimates of traffic conditions.” [0123] “In many embodiments, data fusion produces high fidelity data for prediction and traffic optimization. In these cases, a hierarchy of data quality can be used, preferring data of higher quality or trustworthiness when possible“; see rejection of claim 1)
	Stenneth and Janzen are considered analogous as they both represent inventions in the traffic data and control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Stenneth to incorporate real-life traffic information into a hierarchically-seeded AI into a system of the roadway environment as part of its formation and adjustment model as taught by Janzen to generate an accurate estimate of roadway and traffic conditions [0063].  Motivation to combine Stenneth with Janzen to a person having ordinary skill in the art comes from the prior art being analogous in the field of roadway traffic control and knowledge well known in the art, as well as from Stenneth [0056].
Regarding Claim 9, modified Stenneth teaches the limitations of Claim 5, and Stenneth further teaches:
wherein the method is executed by at least one processor-based computing device selected from the following set of processor-based computing devices: ([0039] “The platoon matching exchange may determine, such as via processor 22 of an apparatus 20 functioning as the platoon server,”)
an onboard unit of a leader vehicle of a vehicle platoon; or a server. ([0032] “Example embodiments described herein may implement a method of grouping vehicles together in a platoon that is facilitated by a platoon server 12, which may be remotely located from one or all of the vehicles of a platoon,”)
Regarding Claim 10, modified Stenneth teaches the limitations of Claim 5, and Stenneth further teaches:
determining whether to reconfigure a vehicle platoon after the vehicle platooning maneuver is executed so that one or more goals are satisfied. ([0036] “A leader may also be appointed when a vehicle joins a train, and based on an analysis of the efficiency and/or aerodynamic profile of the vehicle, the vehicle providing the greatest efficiency to the platoon may be assigned to be the leader. The remainder of the platoon may be re-ordered”)

Regarding Claim 11, modified Stenneth teaches the limitations of Claim 5, and Stenneth further teaches:
wherein the efficiency is evaluated based on one or more of a desired speed, a travel time, a travel distance, or a fuel consumption ([0046] “The platoon matching exchange may optionally consider fuel economy savings in determining a platoon. … In the consideration of fuel economy, the platoon matching exchange may consider the frontal area and drag coefficient of vehicles in order to determine if their joining a platoon will benefit the fuel economy of the platoon.”)
Regarding Claim 13, Stenneth teaches a system comprising:
a computer system including a non-transitory memory storing computer code which, when executed by the computer system, causes the computer system to: ([0052] “These computer program instructions may also be stored in a non-transitory computer-readable storage memory that may direct a computer or other programmable apparatus to function in a particular manner”)
receive a request to execute a vehicle platooning maneuver from a vehicle operating in a roadway environment in a real-world; ([0045] “In the illustrated embodiment of FIG. 5, the user device of truck 42 may send a request to the platoon matching exchange, operating for example on server 12. If platoon 40 was below the maximum platoon size, a join request may be granted and the platoon matching exchange may direct the truck 42 to join the platoon 40.”
identify … an area in … the roadway environment in the real-world that optimizes for efficiency; ([0035] “The server may then calculate a platoon plan for the vehicles including a joining location for each vehicle (which may be the same point or they may be different points along the route), a join time, a leader identification, follower identification(s), destination, route, and any necessary stops. [0040] “The platoon matching exchange may establish the most efficient route and one or more platoons for a vehicle to join along their route to maximize the vehicle travel within a platoon.”
determine that the area in the roadway environment in the real-world where the vehicle platooning maneuver is executed based on the simulation identifying the simulated  area that optimizes for the efficiency; ([0004] “the present invention for grouping a plurality of vehicles together into a platoon and using navigation and other available data to optimize the efficiencies of operating the vehicles together as a platoon.” [0035] “The server may then calculate a platoon plan for the vehicles including a joining location for each vehicle (which may be the same point or they may be different points along the route), a join time, a leader identification, follower identification(s), destination, route, and any necessary stops. [0040] “The platoon matching exchange may establish the most efficient route and one or more platoons for a vehicle to join along their route to maximize the vehicle travel within a platoon.”)
and instruct the vehicle to execute the vehicle platooning maneuver at the area. ([0040] “The vehicle may be instructed to await the northbound platoon or travel at an increased speed to meet up with the northbound platoon if the northbound platoon is not ideally timed.”)
Stenneth does not explicitly teach:
execute a simulation that is seeded with hierarchical artificial intelligence (Al) data wherein the simulation includes a simulated version of the roadway environment in the real-world;
in the simulation… simulated version of the roadway environment
In the same field of endeavor, Appelt teaches:
execute a simulation [of a roadway environment] wherein the simulation includes a simulated version of the roadway environment in the real-world ([0032] “a simulation unit for determining final states of motions of the transportation vehicle in accordance with the motion candidates in a discretized state space starting from an initial state; [0045] “Starting from an initial state, final states of motions of the transportation vehicle corresponding to the movement candidates are determined 11 in a discretized state space. On the basis of the final states, a motion for the transportation vehicle is finally selected 12.”)
in the simulation … simulated version of the roadway environment ([0032] “a simulation unit for determining final states of motions of the transportation vehicle in accordance with the motion candidates in a discretized state space starting from an initial state; [0045] “Starting from an initial state, final states of motions of the transportation vehicle corresponding to the movement candidates are determined 11 in a discretized state space. On the basis of the final states, a motion for the transportation vehicle is finally selected 12.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle navigation and control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Stenneth to perform a simulation of vehicle’s upcoming maneuvers as taught by Appelt to select which motions a vehicle should make on the road [0033]. Motivation to combine Stenneth with Appelt to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle control and navigation and knowledge well known in the art, as well as from Stenneth [0056].
In the same field of endeavor, Janzen teaches:
execute a simulation that is seeded with hierarchical artificial intelligence (Al) data; ([0063] “In some embodiments, information such as current traffic loads as measured sparsely or densely on the road network can be additionally used to enhance estimates. In the latter case, kernel-driven techniques, linear estimators such as Support Vector Machines (SVMs), neural networks and/or simulations of vehicle activity can be applied to construct estimates of traffic conditions” [0123] “In many embodiments, data fusion produces high fidelity data for prediction and traffic optimization. In these cases, a hierarchy of data quality can be used, preferring data of higher quality or trustworthiness when possible.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the traffic data and control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Stenneth to incorporate a hierarchically-seeded AI into a model of the roadway environment as part of its platoon formation and adjustment system as taught by Janzen to generate an accurate estimate of roadway and traffic conditions [0063].  Motivation to combine Stenneth with Janzen to a person having ordinary skill in the art comes from the prior art being analogous in the field of roadway traffic control and knowledge well known in the art, as well as from Stenneth [0056].
Regarding Claim 14, modified Stenneth teaches the limitations of Claim 13, and Stenneth further teaches:
wherein the vehicle is an autonomous vehicle. ([0021] “Example embodiments described herein may use computers and computer program products to facilitate the grouping of vehicles into platoons, and in the case of fully autonomous, driverless vehicles, may also control the vehicles to join them to platoons.”)
Regarding Claim 16, modified Stenneth teaches the limitations of Claim 13, but Stenneth does not explicitly teach:
wherein the hierarchical Al data describes one or more of the following: real-life traffic information; real-time traffic information; or predicted future traffic information.
In the same field of endeavor, Janzen teaches:
wherein the hierarchical Al data describes one or more of the following: real-life traffic information; real-time traffic information; or predicted future traffic information. ([0063] “In the latter case, kernel-driven techniques, linear estimators such as Support Vector Machines (SVMs), neural networks and/or simulations of vehicle activity can be applied to construct estimates of traffic conditions.” [0123] “In many embodiments, data fusion produces high fidelity data for prediction and traffic optimization. In these cases, a hierarchy of data quality can be used, preferring data of higher quality or trustworthiness when possible“; see rejection of claim 1)
	Stenneth and Janzen are considered analogous as they both represent inventions in the traffic data and control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Stenneth to incorporate real-life traffic information into a hierarchically-seeded AI into a system of the roadway environment as part of its formation and adjustment model as taught by Janzen to generate an accurate estimate of roadway and traffic conditions [0063].  Motivation to combine Stenneth with Janzen to a person having ordinary skill in the art comes from the prior art being analogous in the field of roadway traffic control and knowledge well known in the art, as well as from Stenneth [0056].
Regarding Claim 17, modified Stenneth teaches the limitations of Claim 13, and Stenneth further teaches:
wherein the method is executed by at least one processor-based computing device selected from the following set of processor-based computing devices: ([0039] “The platoon matching exchange may determine, such as via processor 22 of an apparatus 20 functioning as the platoon server,”)
an onboard unit of a leader vehicle of a vehicle platoon; or a server. ([0032] “Example embodiments described herein may implement a method of grouping vehicles together in a platoon that is facilitated by a platoon server 12, which may be remotely located from one or all of the vehicles of a platoon,”)
Regarding Claim 18, modified Stenneth teaches the limitations of Claim 13, and Stenneth further teaches:
determining whether to reconfigure a vehicle platoon after the vehicle platooning maneuver is executed so that one or more goals are satisfied. ([0036] “A leader may also be appointed when a vehicle joins a train, and based on an analysis of the efficiency and/or aerodynamic profile of the vehicle, the vehicle providing the greatest efficiency to the platoon may be assigned to be the leader. The remainder of the platoon may be re-ordered”)
Regarding Claim 19, modified Stenneth teaches the limitations of Claim 13, and Stenneth further teaches:
wherein the efficiency is evaluated based on one or more of a desired speed, a travel time, a travel distance, or a fuel consumption ([0046] “The platoon matching exchange may optionally consider fuel economy savings in determining a platoon. … In the consideration of fuel economy, the platoon matching exchange may consider the frontal area and drag coefficient of vehicles in order to determine if their joining a platoon will benefit the fuel economy of the platoon.”)
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth (US 20170293296) in view of Appelt (US 20180253102 ),  Janzen (US 20180096595) and Namazi (Intelligent Intersection Management Systems Considering Autonomous Vehicles: A Systematic Literature Review, 08/7/2019), herein after referred to as Stenneth, Appelt, Janzen, and Namazi respectively.
Regarding Claim 7, modified Stenneth teaches the limitations of Claim 5, but Stenneth does not explicitly teach:
wherein the simulation is a digital twin simulation.
In the same field of endeavor, Namazi teaches:
wherein the simulation is a digital twin simulation. ([Section V, Par H] “In other words, digital twin technology can provide a digital copy of real-world intersections and traffic that can be used to test proposed methods without negative consequences. Additionally, stochastic human-driver behavior should be considered instead of using predetermined parameters in car-following models”)
	The above pieces of prior art are considered analogous as they both represent inventions in the roadway/traffic analysis and control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Stenneth to use a digital twin simulation for its simulation as taught by Namazi to ascertain the predictable result of modeling and managing intersections. [Section V]. Motivation to combine Stenneth with Namazi to a person having ordinary skill in the art comes from the prior art being analogous in the field of roadways and traffic and knowledge well known in the art, as well as from Stenneth [0056].
Regarding Claim 15, modified Stenneth teaches the limitations of Claim 13, but Stenneth does not explicitly teach:
wherein the simulation is a digital twin simulation.
In the same field of endeavor, Namazi teaches:
wherein the simulation is a digital twin simulation. ([Section V, Par H] “In other words, digital twin technology can provide a digital copy of real-world intersections and traffic that can be used to test proposed methods without negative consequences. Additionally, stochastic human-driver behavior should be considered instead of using predetermined parameters in car-following models”)
	The above pieces of prior art are considered analogous as they both represent inventions in the roadway/traffic analysis and control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Stenneth to use a digital twin simulation for its simulation as taught by Namazi to ascertain the predictable result of modeling and managing intersections. [Section V]. Motivation to combine Stenneth with Namazi to a person having ordinary skill in the art comes from the prior art being analogous in the field of roadways and traffic and knowledge well known in the art, as well as from Stenneth [0056].
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth (US 20170293296) in view of Appelt (US 20180253102 ),  Janzen (US 20180096595) and Mok (US 20190096265), herein after referred to as Stenneth, Appelt, Janzen, and Mok respectively.
Regarding Claim 12, modified Stenneth teaches the limitations of Claim 5, but Stenneth does not explicitly teach:
determining a set of candidate areas in the roadway environment for executing the vehicle platooning maneuver;
executing the simulation to implement the vehicle platooning maneuver at the set of candidate areas respectively
and selecting, from the set of candidate areas, a candidate area where an execution of the vehicle platooning maneuver in the simulation satisfies one or more platooning requirements,
wherein the candidate area is determined as the area in the roadway environment where the vehicle platooning maneuver is executed.
In the same field of endeavor, Appelt teaches:
executing the simulation to implement the vehicle platooning maneuver at the set of candidate areas respectively; ([0045] “Starting from an initial state, final states of motions of the transportation vehicle corresponding to the movement candidates are determined 11 in a discretized state space. On the basis of the final states, a motion for the transportation vehicle is finally selected 12.” [0046] “Starting from an initial state, a simulation unit 23 determines final states of motions of the transportation vehicle corresponding to the motion candidates in a discretized state space. On the basis of the n final states, a selection unit 24 selects a motion for the transportation vehicle. The data generated by the selection unit 24 are provided via an output 26 of the apparatus 20 for controlling the transportation vehicle.”)
	Stenneth and Appelt are considered analogous as they both represent inventions in the traffic data and control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Stenneth to perform a simulation of vehicle’s upcoming maneuvers at a set of several candidate areas to perform said maneuver as taught by Appelt to select which motions a vehicle should make on the road [0033]. Motivation to combine Stenneth with Appelt to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle control and navigation and knowledge well known in the art, as well as from Stenneth [0056].
In the same field of endeavor, Mok teaches:
determining a set of candidate areas in the roadway environment for executing the vehicle platooning maneuver; ([0084] “When the platooning group is decided as described above, the control unit 160 may decide a joining point where the ego vehicle will join the corresponding platooning group, based on the location of the ego vehicle 10.” [0086] “In this case, a plurality of joining points may be found depending on the location of the ego vehicle 10 and the platooning driving trajectory of the platooning group.”)
and selecting, from the set of candidate areas, a candidate area where an execution of the vehicle platooning maneuver in the simulation satisfies one or more platooning requirements, ([0087] “When the plurality of joining points are found, the control unit 160 may decide a joining point according to one or more of distances to the joining points from the location of the ego vehicle 10, traffic condition information of the joining points, accident risks of the joining points, and fees to the joining points”)
wherein the candidate area is determined as the area in the roadway environment where the vehicle platooning maneuver is executed. ([0057] “The user interface unit 120 may display information on joining points where the ego vehicle 10 can join the platooning group, receive a joining point selected by the driver, and input the joining point to the control unit 160. The information on the joining point may include the location information of the joining point, the distance from the location of the ego vehicle 10 to the joining point, the traffic condition information of the joining point, the traffic accident risk of the joining point and the fee to the joining point.”)
	Stenneth and Mok are considered analogous as they both represent inventions in the vehicle platoon navigation field. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Stenneth to pick from several potential locations to join a vehicle platoon as taught by Mok to increase driver convenience [0005] and safety [0129]. Motivation to combine Stenneth with Mok to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle and traffic navigation and knowledge well known in the art, as well as from Stenneth [0056].
Regarding Claim 20, modified Stenneth teaches the limitations of Claim 5, but Stenneth does not explicitly teach:
determining a set of candidate areas in the roadway environment for executing the vehicle platooning maneuver;
executing the simulation to implement the vehicle platooning maneuver at the set of candidate areas respectively
and selecting, from the set of candidate areas, a candidate area where an execution of the vehicle platooning maneuver in the simulation satisfies one or more platooning requirements,
wherein the candidate area is determined as the area in the roadway environment where the vehicle platooning maneuver is executed.
In the same field of endeavor, Appelt teaches:
executing the simulation to implement the vehicle platooning maneuver at the set of candidate areas respectively; ([0045] “Starting from an initial state, final states of motions of the transportation vehicle corresponding to the movement candidates are determined 11 in a discretized state space. On the basis of the final states, a motion for the transportation vehicle is finally selected 12.” [0046] “Starting from an initial state, a simulation unit 23 determines final states of motions of the transportation vehicle corresponding to the motion candidates in a discretized state space. On the basis of the n final states, a selection unit 24 selects a motion for the transportation vehicle. The data generated by the selection unit 24 are provided via an output 26 of the apparatus 20 for controlling the transportation vehicle.”)
	Stenneth and Appelt are considered analogous as they both represent inventions in the traffic data and control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Stenneth to perform a simulation of vehicle’s upcoming maneuvers at a set of several candidate areas to perform said maneuver as taught by Appelt to select which motions a vehicle should make on the road [0033]. Motivation to combine Stenneth with Appelt to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle control and navigation and knowledge well known in the art, as well as from Stenneth [0056].
In the same field of endeavor, Mok teaches:
determining a set of candidate areas in the roadway environment for executing the vehicle platooning maneuver; ([0084] “When the platooning group is decided as described above, the control unit 160 may decide a joining point where the ego vehicle will join the corresponding platooning group, based on the location of the ego vehicle 10.” [0086] “In this case, a plurality of joining points may be found depending on the location of the ego vehicle 10 and the platooning driving trajectory of the platooning group.”)
and selecting, from the set of candidate areas, a candidate area where an execution of the vehicle platooning maneuver in the simulation satisfies one or more platooning requirements, ([0087] “When the plurality of joining points are found, the control unit 160 may decide a joining point according to one or more of distances to the joining points from the location of the ego vehicle 10, traffic condition information of the joining points, accident risks of the joining points, and fees to the joining points”)
wherein the candidate area is determined as the area in the roadway environment where the vehicle platooning maneuver is executed. ([0057] “The user interface unit 120 may display information on joining points where the ego vehicle 10 can join the platooning group, receive a joining point selected by the driver, and input the joining point to the control unit 160. The information on the joining point may include the location information of the joining point, the distance from the location of the ego vehicle 10 to the joining point, the traffic condition information of the joining point, the traffic accident risk of the joining point and the fee to the joining point.”)
	Stenneth and Mok are considered analogous as they both represent inventions in the vehicle platoon navigation field. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Stenneth to pick from several potential locations to join a vehicle platoon as taught by Mok to increase driver convenience [0005] and safety [0129]. Motivation to combine Stenneth with Mok to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle and traffic navigation and knowledge well known in the art, as well as from Stenneth [0056].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-10008





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663